Quinn, Judge
(dissenting):
As the majority acknowledge, the plea of guilty was properly accepted on the basis of the accused’s personal admission that he was absent without authority. The requirements of United States v Care, 18 USCMA 535, 40 CMR 247 (1969), were thus satisfied. Neither Article 45 of the Code nor the supplementary provisions of paragraph 70 of the Manual for Courts-Martial require personal inquiry of, and personal response by, the accused in regard to the existence of a possible affirmative defense. I am satisfied, therefore, that defense counsel’s statement on the matter was sufficient to indicate that the defense had considered and had rejected the possibility of claiming that the accused was mistaken in believing that his absence was without authority of anyone competent to give him permission to remain away. I would, therefore, affirm the decision of the Court of Military Review.